Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35     Page 1 of
                                       40



                 UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                       GREENVILLE DIVISION

IN RE:                                    )
                                          )        Case No. 19-00730-5-JNC
CAH ACQUISITION COMPANY #1,               )
LLC, d/b/a WASHINGTON COUNTY              )        CHAPTER 11
HOSPITAL, et al.                          )
                                          )
            Debtors.                      )
__________________________________________)

 OBJECTION OF THE UNITED STATES DEPARTMENT OF HEALTH AND
    HUMAN SERVICES TO TRUSTEE’S MOTION FOR (I) AN ORDER (A)
  ESTABLISHING BIDDING PROCEDURES, (B) APPROVING STALKING
 HORSE BIDDER, (C) APPROVING FORM AND MANNER OF NOTICES, (D)
   SCHEDULING HEARING TO CONSIDER FINAL APPROVAL OF SALE
    AND TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
 LEASES, AND (E) GRANTING RELATED RELIEF; AND (II) AN ORDER (A)
  APPROVING SALE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS,
      AND ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND
 ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
           LEASES, AND (C) GRANTING RELATED RELIEF

      The United States Department of Health and Human Services (“DHHS”), by

and through the United States Attorney, submits this objection to the Trustee’s

motion to sell assets (ECF No. 519).   DHHS operates the Medicare program, the

federal health insurance program for the elderly and disabled, through its component

agency the Centers for Medicare & Medicaid Services (“CMS”). Certain of the Debtors

currently hold Medicare provider agreements with DHHS, pursuant to which the

Debtors receive Medicare payments for services rendered to Medicare beneficiaries.

The Trustee now proposes to sell the certain Debtors’ assets free and clear of “any


                                         1
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 2 of
                                        40



successor liability associated with the Medicare/Medicaid Provider Agreements,”

which the Trustee labels the “CMS Agreements.” ECF No. 519 at p.5, ¶13.         1   The

Trustee’s proposal is inconsistent with the applicable law of Medicare.

      The Trustee specifies that his motion applies to four of the jointly-administered

bankruptcy cases.     ECF No. 519 at p.1, n.1.     Accordingly, DHHS submits this

objection with full force and applicability to the proposed sales in those same four

bankruptcy cases.

                                   Introduction

      The Trustee’s proposed treatment of the Debtors’ Medicare provider

agreements is contrary to the law governing the Medicare provider agreement and to

the law governing the Medicare payment system. Medicare law has long recognized

that a health care business should “expect no less than to be held to the most

demanding standards in its quest for public funds” from the Medicare program. See

Heckler v. Cmty. Health Servs. of Crawford Cty., Inc., 467 U.S. 51, 63 (1984). A

participant in the Medicare program has a “duty to familiarize itself” with the

program’s legal requirements, id. at 64, because it subscribes itself fully to those




1
   Although the Federal Government supplies a very large share of the funding for
Medicaid, each State Government actually administers the Medicaid program in its
State. See Ark. Dep’t of Health & Human Servs. v. Ahlborn, 547 U.S. 268, 275
(2006) (describing Federal and State roles in Medicaid). Accordingly, to the extent
the Trustee purports to transfer the Debtor’s Medicaid provider agreement, it is the
applicable State Government that must be given notice and opportunity to respond.

                                          2
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35        Page 3 of
                                         40



requirements when it chooses to do business with Medicare.                 Those legal

requirements remain unchanged by bankruptcy. The law of bankruptcy “does not

permit anything and everything that might advance” a debtor’s or a trustee’s goals.

Mission Prod. Holdings, Inc. v. Tempnology, LLC, -- U.S. --, 139 S.Ct. 1652, 1665

(2019). A trustee “cannot possess any more than the debtor itself did outside of

bankruptcy.” Id. at 1663.

      The Medicare provider agreement, pursuant to which a healthcare business

receives payments for certain services that the business renders to Medicare patients,

has been well-recognized as an executory contract in most jurisdictions for many

years. Nearly 40 years ago, one court dismissed the attempt to characterize the

provider agreement as something other than an executory contract as mere

“interesting reading . . . that . . . in no way reflects the reality of the relationship”

between DHHS and the provider. See In re Monsour Med. Ctr., 11 B.R. 1014, 1018

(W.D. Penn. 1981).     The majority of courts “considering the Medicare-provider

relationship conclude that the Medicare provider agreement, with its attendant

benefits and burdens, is an executory contract.” See In re Santiago, 563 B.R. 457, 474

(Bankr. D.P.R. 2017) (citation omitted). However, it is not the label or designation

that matters most. Even if one were to characterize the provider agreement as

something other than an executory contract, the aspect of the Medicare provider

agreement that the Trustee is trying to avoid – the recoupment of Medicare

overpayments that have been made under that provider agreement -- cannot be

                                           3
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35      Page 4 of
                                         40



avoided, because recoupment is a key and integral element of the Medicare payment

system, and is, in fact, a required element in the calculation of lawful Medicare

payment.

      For the following reasons, the Trustee’s motion should be denied.

               The nature and purpose of the Medicare program

      1.     Medicare is a program of the Social Security Act, at Title XVIII, codified

at 42 U.S.C. §§ 1395 et seq. It is an enormous national health insurance program

that processes over a billion claims for payment each year. See Palomar Med. Ctr. v.

Sebelius, 693 F.3d 1151, 1156 (9th Cir. 2012) (citation omitted).       Medicare is a

“phenomenally regulated system.” In the Matter of Visiting Nurse Ass’n of Tampa

Bay, Inc., 121 B.R. 114, 119 (Bankr. M.D. Fla. 1990); see Shalala v. Ill. Council on

Long Term Care, Inc., 529 U.S. 1, 13 (2000) (describing Medicare as “a massive,

complex health . . . program . . . embodied in hundreds of pages of statutes and

thousands of pages of often interrelated regulations . . .”)

      2.     A healthcare business may seek to participate in the Medicare program,

in order to receive Medicare payments as business revenues, for services that it

renders to the elderly and disabled persons insured by Medicare. These elderly and

disabled persons are the intended beneficiaries of the program. See Baylor Univ.

Med. Clinic v. Heckler, 758 F.2d 1052, 1059 (5th Cir. 1985) (purpose of Medicare is

“to recompense the aged and disabled for their medical expenses”). The courts have

long recognized that healthcare businesses are merely incidental beneficiaries of

                                           4
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35        Page 5 of
                                        40



governmental healthcare payment programs. See, e.g., Armstrong v. Exceptional

Child Ctr., Inc., -- U.S. --, 135 S.Ct. 1378, 1387 (2015); Dialysis Ctrs., Ltd. v.

Schweiker, 657 F.2d 135, 138 (7th Cir. 1981); Native Angels Home Health, Inc. v.

Burwell, 123 F. Supp. 3d 775, 778 (E.D.N.C. 2015) (citations omitted). A healthcare

business that chooses to participate in Medicare does so with “no guarantee of

solvency” or of any desired financial outcome. See Livingston Care Ctr., Inc.. v. United

States, 934 F.2d 719, 720-21 (6th Cir. 1991).

                       The Medicare provider agreement

      3.     A Medicare provider agreement is a unique agreement between a health

care business and the Secretary of DHHS. 42 U.S.C. § 1395cc. Without a valid

Medicare provider agreement, a business cannot seek Medicare payments for services

it renders to Medicare beneficiaries. 42 U.S.C. § 1395f(a). The Medicare provider

agreement comprehensively incorporates among its governing terms the entire set of

applicable Medicare statutory and regulatory provisions. See, e.g., In re Neumann,

55 B.R. 702, 705 (S.D.N.Y. 1985); Monsour Med. Ctr., 11 B.R. at 1018; In re St. John's

Home Health Agency, Inc., 173 B.R. 238, 247 (Bankr. S.D. Fla. 1994).

      4.   In choosing to enter into a Medicare provider agreement with DHHS, a

health care business subscribes itself fully to the applicable law of Medicare. The

provider agreement is the basis of the legal relationship between DHHS and the




                                           5
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35        Page 6 of
                                        40



business. 2 The business agrees to maintain compliance with Medicare’s health and

safety requirements for a provider of the applicable type (e.g., hospital, hospice,

nursing facility, etc.) and to adhere to the myriad terms, conditions, and criteria that

govern proper Medicare billing. In return, DHHS agrees to pay the business for

certain healthcare services delivered to the Medicare program’s beneficiaries, with

payments made in accordance with the terms of Medicare law. 3

           The payment system under a Medicare provider agreement

      5.      The Medicare payments that are issued to a provider under a Medicare

provider agreement are well-recognized as a single, ongoing transaction of up-front,

estimated amounts that remain subject to later accounting and adjustment. E.g.,

U.S. v. Consumer Health Servs. of America, 108 F.3d 390, 394-96 (D.C. Cir. 1997).

The payment provision of the Medicare statute, at 42 U.S.C. § 1395g(a), calls for




2
   The Trustee’s brief, ECF No. 524, makes reference to “provider numbers.” A
Medicare “provider number” is a 6-digit administrative identifier associated with a
particular Medicare provider agreement. The provider number has no independent
legal significance.

3
   As such, the Medicare provider agreement serves a purpose and function not
unlike a provider agreement between any other insurance plan and a health care
business. See generally Grp. Life & Health Ins. Co. v. Royal Drug Co., 440 U.S.
205, 214 (1979) (describing insurer’s provider agreements as arrangements “for the
purchase of goods and services” by the insurer from health care businesses); Int’l
Healthcare Mgt. v. Haw. Coal. for Health, 332 F.3d 600, 602 n.2 (9th Cir. 2003) (“A
participating provider agreement is a [health care business’] contract with a health
plan. It establishes the [business’] rights and responsibilities in providing medical
services to insured patients.”).

                                           6
Case 19-00730-5-JNC       Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 7 of
                                           40



“necessary adjustments on account of previously made overpayments and

underpayments” when determining the amount of payment presently due. This

provision is critical. Section 1395g(a) defines the Medicare program’s substantive

payment liability to a provider. Consumer Health Servs., 108 F.3d at 394-95. It

cannot be overridden. In re S. Inst. for Treatment & Evaluation, 217 B.R. 962, 966

(Bankr. S.D. Fla. 1998). It is “the fundamental payment provision which underlies

Medicare reimbursement[;] [t]here is no evading it or circumventing it under any

authority or at any time.” In re Tri County Home Health Servs. Inc., 230 B.R. 106,

112 (Bankr. W.D. Tenn. 1999).

      6.     Typically,     the   determination   of   a   previous    overpayment     or

underpayment occurs when the provider’s required annual Medicare cost report is

audited by DHHS (through its Medicare contractors).           In addition, interim rate

reviews are often conducted in the middle of a fiscal year. It is “inherent” in the

nature of the Medicare payment system that retrospective reviews and audits can –

and very often do -- reveal that an overpayment or an underpayment has occurred.

See Sims v. U.S. Dep’t of Health & Human Servs. (In re TLC Hosps., Inc.), 224 F.3d

1008, 1014 (9th Cir. 2000).

      7.     The possibility of overpayments or underpayments is perhaps especially

high in the case of operations such as the Debtors’ operations. The Debtors operate

small rural hospitals certified as a type of provider called a critical access hospital by

Medicare law. This type of provider gets paid by Medicare on the basis of the

                                            7
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35     Page 8 of
                                         40



individual provider’s “reasonable costs.”     42 U.S.C. § 1395f(l)(1); 42 C.F.R. §§

413.70(a)(1), 413.70(b)(2)(i).   4


       8.     Because the costs incurred in a fiscal period cannot be known until the

Medicare cost report is filed (after the end of the period) and is then audited (for

reasonableness and for consistency with the applicable Medicare criteria), the

amounts that get issued to the provider during the course of the fiscal period are

merely estimates of the amount that may be legally due.

       9.     By the terms of Medicare law, overpayments must be accounted for in

the course of calculating the amount of Medicare payment presently due. See 42

U.S.C. § 1395g(a). The process by which a Medicare overpayment gets accounted for

is recoupment: the amount of the previous overpayment is withheld from the

provider’s current payments. The “overwhelming majority of district and bankruptcy

courts nationwide which have ruled” on the matter have recognized this payment

adjustment process as recoupment. In re Holyoke Nursing Home, Inc., 372 F.3d 1, 4

(1st Cir. 2004); see, e.g., Sims, 224 F.3d 1008; Consumer Health Servs., 108 F.3d 390;

S. Inst. for Treatment & Evaluation, 217 B.R. 962; Tri County Home Health Servs.,

230 B.R. 106; St. John's Home Health, 173 B.R. 238; Visiting Nurse Ass’n of Tampa

Bay, 121 B.R. 114; also see In re Dt. Mem’l Hosp. of SW N. Carolina, Inc., 297 B.R.



4  In the past, Medicare paid many types of providers on a “reasonable cost” basis.
Today, however, the vast majority of provider types are paid by means of
prospectively-set rates.

                                          8
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35      Page 9 of
                                        40



451 (Bankr. W.D.N.C. 2002) (Medicaid recoupment case); In re Ravenwood

Healthcare, Inc., Case No. 02-5-9516, 2006 WL 4481985 (Bankr. Md. Oct. 12, 2006)

(same).

      10.    A challenge to a payment determination made by the Medicare program

must be made through the applicable administrative appeal process. See Hopewell

Nursing Home v. Heckler, 784 F.2d 554, 557-58 (4th Cir. 1986). 5

      11.    Over the course of the instant bankruptcy cases, Medicare recoupment

has proceeded, as it customarily does, as a key and integral element of the Medicare

payment system.

              The assignment of a Medicare provider agreement
                      (whether in or out of bankruptcy)

      12.    A Medicare provider agreement is not something that can be sold. 42

C.F.R. § 424.550 (a provider is “prohibited from selling its Medicare billing number



5  Medicare law contains its own comprehensive and exclusive remedial scheme for
hearing a provider’s legal or factual challenges to Medicare determinations. There
are, for example, specified processes by which a provider may challenge a Medicare
cost report determination, 42 U.S.C. § 1395oo; or may challenge a payment
determination on an individual Medicare claim, 42 U.S.C. § 1395ff; or may
challenge the termination of a Medicare provider agreement by DHHS, 42 U.S.C. §
1395cc(h); etc. Suits sounding in tort, contract, or other theories are not permitted.
See S. Rep. No. 404, 89th Cong., 1st Sess. 1965, 1965 USCCAN 1943, 1995 (June 30,
1965) (legislative history to Medicare statute, stating “It is intended that the
remedies provided by these review procedures shall be exclusive.”). In a vast
national program of the size and scope of Medicare, with many thousands of
providers seeking Medicare revenues, and with over a billion claims for payment
submitted every year, Congress reasonably chose to standardize the rights, the
recourse, and the remedies available.

                                          9
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35        Page 10 of
                                         40



 or privileges to any individual or entity, or allowing another individual or entity to

 use its Medicare billing number”). Under the law of Medicare, the one circumstance

 in which a Medicare provider agreement may be transferred is in the context of a

 change of ownership of a provider as a going concern.          In this circumstance, a

 Medicare provider agreement may be assigned to a third party, subject to regulatory

 approval by DHHS. The governing regulation is 42 C.F.R. § 489.18. An assignee

 takes assignment of the Medicare provider agreement “subject to all applicable

 statutes and regulations and to the terms and conditions under which it was

 originally issued.” 42 C.F.R. § 489.18(d). With the assignment of a Medicare provider

 agreement, the new owner of the provider (and assignee of the provider agreement)

 “merely steps into the shoes of the prior owner.” Eagle Healthcare, Inc. v. Sebelius,

 969 F.Supp.2d 38, 40 (D.D.C. 2013) (citations omitted). 6

       13.    Accordingly, the Medicare provider agreement is assigned with all of its

 associated rights to payment, privileges, responsibilities, fiscal liabilities, and



 6
     ‘Provider [of services]’ is a statutory term, 42 U.S.C. 1395x(u), which refers to the
 Medicare-certified healthcare operation itself. This statutory term does not refer to
 the corporation that may own the hospital now or the corporation(s) that may have
 owned the hospital previously. Though the corporate ownership may change, the
 “provider” itself remains the same. Eagle Healthcare, 969 F.Supp.2d 38 at 40; see
 Delta Health Grp, Inc. v. U.S. Dep’t of Health & Human Servs., 459 F.Supp.2d 1207,
 1210 (N.D. Fla. 2006) (though the provider may be sold to a new owner, “the actual
 provider itself remains the same”) (emphasis in original); see also Baptist Health v.
 Thompson, 458 F,3d 768, 778-79 (8th Cir. 2006) (“[T]he Medicare reimbursement
 system is based on the costs incurred by individual provider hospitals, without regard
 to the underlying ownership structure.”) (emphasis added).

                                            10
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35      Page 11 of
                                         40



 obligations flowing to the assignee. It is assigned in toto.   In the oft-cited United

 States v. Vernon Home Health, Inc., 21 F.3d 693, 696 (5th Cir. 1994), the Fifth Circuit

 held that the applicable Medicare law “unambiguously” requires the assignee of the

 provider agreement to take liability for the Medicare overpayments that were made

 to the assignor. See also Deerbrook Pavilion, LLC v. Shalala, 235 F.3d 1100 (8th Cir.

 2000) (holding that assignee of Medicare provider agreement is liable for monetary

 penalty imposed under that provider agreement prior to the assignment); Triad at

 Jeffersonville I v. Leavitt, 563 F. Supp. 2d 1, 6 (D.D.C. 2008) (discussing terms

 applicable to assignment of Medicare provider agreement).

       14.    The upshot is this: “If the new owner [of a provider] elects to take

 assignment of the existing Medicare Provider Agreement, it receives an

 uninterrupted stream of Medicare payments but assumes successor liability for

 overpayments” and all other associated liabilities. Official Comm. of Unsecured

 Creditors v. Chase Manhattan Bank (In re Charter Behavioral Health Sys., LLC), 45

 Fed. Appx. 150, 2002 WL 2004651 n.1 (3rd Cir. June 3, 2002). Once again, under the

 applicable law, the impact of the assignment of a Medicare provider agreement is

 that the assignee “merely steps into the shoes” of the assignor. See Eagle Healthcare,

 969 F.Supp.2d at 40.

       15.    Bankruptcy does not alter the operation of Medicare law over the

 Medicare provider agreement or its payment system. A Medicare provider agreement

 in bankruptcy does not entail “any more [or less] than the debtor [had under the

                                           11
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 12 of
                                        40



 Medicare provider agreement] outside of bankruptcy.” See generally Mission Prod.

 Holdings, 139 S.Ct. at 1663.

       16.    The Medicare provider agreement has long been recognized as due the

 treatment of an executory contract in bankruptcy. See, e.g., Monsour Med. Ctr., 11

 B.R. at 1018; In re Heffernan Mem’l Hosp., 192 B.R. 228, 231 n.4 (Bankr. S.D. Cal.

 1996); St. John’s Home Health, 173 B.R. at 242 n.1; In re Tidewater Mem’l Hosp., Inc.,

 106 B.R. 876, 880 (Bankr. E.D. Va. 1989); In re Provident Hosp. & Training Ass’n,

 Case No. 87 B 11069, 1987 WL 383355, at *2 (Bankr. N.D. Ill. Sept. 16, 1987). Indeed,

 the Trustee himself acknowledges the treatment of the Medicare provider agreement

 as an executory contract as “the common presumption of courts administering

 bankruptcy cases.” ECF No. 524 at 9, ⁋ 21.

       17.    The application of section 365 to Medicare provider agreements is

 appropriate to the extent that it does not undermine the fundamental principle and

 purpose of the Medicare statute, namely providing healthcare to the elderly while

 protecting the public fisc. See In re Vitalsigns Homecare, Inc., 396 B.R. 232, 240-41

 (Bankr. D. Mass. 2008). Requiring the provider agreement to be assumed pursuant

 to section 365 prior to the assignment of that agreement to a third-party assignee

 harmonizes the Medicare statute and the Bankruptcy Code.           Id.   “‘[W]hen two

 statutes are capable of co-existence, it is the duty of the courts, absent a clearly

 expressed congressional intention to the contrary, to regard each as effective. The

 courts are not at liberty to pick and choose among congressional enactments.’” Id. at

                                          12
Case 19-00730-5-JNC       Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 13 of
                                           40



 240 (quoting Morton v. Mancari, 417 U.S. 535, 551 (1974)). Moreover, applying

 section 365 to the Medicare provider agreement is also consistent with the Medicare

 statute because assumption and assignment do not strip away Medicare overpayment

 liabilities from the provider agreement in the way a section 363(f) sale would

 allegedly do.

       18.       Accordingly, the appropriate authorization for the transfer of a Medicare

 provider agreement from a debtor to the transferee who becomes the owner and

 operator of the provider is an authorization of debtor’s assumption and assignment

 of the provider agreement pursuant to 11 U.S.C. § 365. 7 In other words, one takes

 the provider agreement on its own terms, or one does not take it at all. What matters

 most is that the terms of the Medicare provider agreement are those terms set forth

 in Medicare law, which entails Medicare’s complex reimbursement system of upfront

 estimated payments and ongoing reviews and adjustments, outlined supra. As one

 bankruptcy court put it succinctly:

                  [T]o the extent Debtor assumes and assigns its Medicare
                 provider agreements to [the transferee of Debtor’s health
                 care operations], such assumption and assignment shall be
                 fully consistent with and subject to applicable laws and
                 regulations governing Medicare provider agreements.




 7
   An executory contract may only be assumed and/or assigned as is. See Adventure
 Res. v. Holland, 137 F.3d 786, 798 (4th Cir. 1998) (citation omitted); also see City of
 Covington v. Covington Landing P’ship, 71 F.3d 1221, 1226 (6th Cir. 1995) (neither
 debtor nor court may excise contract obligations).
                                          13
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35      Page 14 of
                                         40



 In re Barnwell County Hosp., Inc., 491 B.R. 408, 419 (Bankr. D.S.C. 2013). See In re

 Interim Healthcare of W. North Carolina, Inc., Bankr. E.D.N.C. Case No 00-01851

 (ordered entered Nov. 30, 2000; approving assumption and assignment of debtor’s

 Medicare provider agreement, at ¶ 7) (appended as Exhibit 1); In re Healthsphere of

 America, Inc., Bankr. W.D. Tenn. Case No. 99-26854 (order entered Oct. 5, 2000;

 approving same at ¶ 8) (Exhibit 2); In re New Am. Healthcare Corp., Bankr. M.D.

 Tenn. Case No. 00-03373 (order entered June 22, 2000; approving same at ¶12)

 (Exhibit 3).

       19.      Courts and debtors have treated provider agreements as executory

 contracts, allowing them to be assumed and assigned under section 365, because if

 they are not executory contracts, a debtor has no property interest in the provider

 agreement that could be sold under section 363. 8

       20.      Now, Medicare law does not require that a purchaser of a healthcare

 business must take assignment of the previous operator’s existing Medicare provider

 agreement. See Vernon Home Health, 21 F.3d at 696. In the alternative, the new



 8 In the takings context, numerous appellate courts have held that a Medicare
 provider has no property interest in continued Medicare participation. “[B]ecause
 health care providers ‘are not the intended beneficiaries of the federal health care
 programs . . . they therefore do not have a property interest in continued
 participation or reimbursement.’” Shah v. Azar, 920 F.3d 987, 997-98 (5th Cir.
 2019) (quoting Parrino v. Price, 869 F.3d 392, 398 (6th Cir. 2017)); Erickson v. U.S.
 ex rel. Dep’t of Health & Human Servs., 67 F.3d 858, 862 (9th Cir. 1995); Koerpel v.
 Heckler, 797 F.2d 858, 863-65 (10th Cir. 1986); Cervoni v. Sec’y of Health, Ed. &
 Welfare, 581 F.2d 1010, 1018-19 (1st Cir. 1978).

                                          14
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 15 of
                                         40



 operator may simply choose not to do business with the Medicare program at all,

 because doing business with Medicare is a purely voluntary choice. Or, as another

 alternative, the new operator may choose to seek a new provider agreement with

 DHHS. Under this last alternative, the new operator must first obtain provider

 certification by DHHS: the new operator must demonstrate and establish to the

 satisfaction of DHHS that the healthcare operation meets all the applicable current

 criteria for certification. Now, the certification process necessarily takes some time,

 for which no Medicare payments may ever be sought. However, the trade-off is that

 if a new provider agreement is sought, the new operator will not be liable for the

 previous overpayments (or any other incident) of the previous operator’s Medicare

 provider agreement.    These, then, are the various alternatives that any prospective

 purchaser must weigh and consider, regardless whether it is purchasing a healthcare

 operation through bankruptcy or outside of bankruptcy:            Do I want to take

 assignment of the seller’s existing Medicare provider agreement, which means taking

 it as it is? Do I choose not to do business with Medicare? Or, will I seek to enter into

 a new provider agreement with DHHS?

       21.    To the extent that the Trustee seeks to sell assets of certain Debtors as

 going concerns, and to the extent that the purchaser of those assets does want to take

 assignment of the respective Debtors’ Medicare provider agreements with DHHS, the

 assignment of the Medicare provider agreements must comport fully with Medicare

 law. The provider agreement may only be assigned on its own terms. Section 365 of

                                           15
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35        Page 16 of
                                         40



 the Bankruptcy Code substantially echoes this outcome. But it is Medicare law that

 most fundamentally drives the process. Neither the Trustee nor any prospective

 purchaser of assets may alter, re-define, or limit the overpayment obligations that

 may exist under a particular Medicare provider agreement to suit his own preferences

 or wishes.

       22.    The Trustee relies primarily on In re Verity Health Sys. of California,

 Inc., No. 2:18-BK-20151-ER, 2019 WL 4729457 (Bankr. C.D. Cal. Sept. 26, 2019), in

 support of his contention that the Debtors’ provider agreements may be sold “free and

 clear” under § 363(f). ECF No. 524 at 5-11 (citing Verity at least once on every page).

 The Verity court, however, has vacated its decision. Verity, No. 2:18-BK-20151-ER,

 ECF No. 3787 (Bankr. C.D. Cal. Dec. 9, 2019) (Exhibit 4). A vacated decision is

 “officially gone,” has “no legal effect whatever,” and is “void.” United States. v. Sigma

 Intern., Inc., 300 F.3d 1278, 1280 (11th Cir. 2002). “None of the statements made in

 [it] has any remaining force.” Id.

       23.    The Trustee also relies upon In re BDK Health Mgmt., Inc., No. 98-

 00609-6B1, 1998 WL 34188241 (Bankr. M.D. Fla. Nov. 16, 1998). ECF No. 524 at 5 ,

 ¶ 10. BDK is an anomalous ruling. Although it was decided more than 20 years ago,

 BDK has been cited in only one subsequent reported decision, and the citing court

 rejected the holding of BDK.. See Vitalsigns Homecare, 396 B.R. at 239. Moreover,

 BDK does not even make reference to the Medicare regulations on changes of



                                            16
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35     Page 17 of
                                         40



 ownership, let alone explain how the transfer of a Medicare provider agreement

 without successor liability could be consistent with those regulations. 9

                   Recoupment is not extinguishable by a sale

       24.    Even if one finds a reason not to characterize the Medicare provider

 agreement as an executory contract, the legal reality remains that the recoupment of

 Medicare overpayments -- a fundamental and intrinsic element of the Medicare

 reimbursement system -- cannot be expunged. The payment adjustment process

 created by 42 U.S.C. § 1395g(a), which requires taking account of a previous

 overpayment in calculating the amount of payment due, is the vehicle by which

 federal law defines the Medicare program’s substantive legal liability for making

 payment.

       25.    The nature of the common law doctrine of recoupment lends further

 legal support. The purpose of recoupment is simply to reach a proper determination

 as to what a payer owes. See Reiter v. Cooper, 507 U.S. 258, 265 n.2 (1993) (citing

 Collier on Bankruptcy). Funds that are subject to recoupment are not the debtor’s

 property. In the Matter of U.S. Abatement Corp., 79 F.3d 393, 398 (5th Cir. 1996); In




 9  The Trustee also relies upon In re Kings Terrace Nursing Home & Health Related
 Facility, No. 91 B 11478 (FGC), 1995 WL 65531 (Bankr. S.D.N.Y. Jan. 27, 1995),
 which is inapplicable here. ECF No. 524 at 5 ¶ 10. In Kings Terrace, which was
 specific to New York Medicaid law, there was no Medicare provider agreement at
 issue. Moreover, the question before the court was whether to allow, post-
 confirmation, a state agency’s claim for Medicaid reimbursement. Those are not the
 facts here.
                                           17
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 18 of
                                        40



 re Madigan, 270 B.R. 749, 754 (9th BAP 2001). Furthermore, recoupment is not a

 “claim” or an “interest.” Brown v. Gen. Motors Corp., 152 B.R. 935, 938 (W.D. Wis.

 1993); In re Bram, 179 B.R. 824, 827 (Bankr. E.D. Tex. 1995); In re ABCO Indus.,

 Inc., 270 B.R. 58, 63 (Bankr. N.D. Tex. 2001). To the contrary, recoupment operates

 as a defense to another entity’s claim for payment. In re Seko Inv., Inc., 156 F.3d

 1005, 1009 (9th Cir. 1997); In re Jones, 289 B.R. 188, 191 (Bankr. M.D. Fla. 2002); In

 re Denby Stores, Inc., 86 B.R. 768, 781 (Bankr. S.D.N.Y. 1988).          Accordingly,

 recoupment is not subject to limitation in bankruptcy. Indeed, the Bankruptcy Code

 does not even address recoupment at all. United Structures v. G.R.G. Eng’g, SE, 9

 F.3d 996, 999 (1st Cir. 1993). The automatic stay does not apply to recoupment. E.g.,

 In re Malinowski, 156 F.3d 131, 133 (2nd Cir. 1998); In re LaPierre, 180 B.R. 95, 101

 (Bankr. D.S.C. 1994); In re Graves, 234 B.R. 149, 151 (Bankr. M.D. Fla. 1999). Nor

 is recoupment subject to the discharge injunction. E.g., In re Beaumont, 586 F.2d

 776, 781 (10th Cir. 2009); In re Fischbach, 464 B.R. 258 (Bankr. D.S.C. 2012), aff’d

 Civil Action No. 1:12-cv-00513-JMC, 2013 WL 1194850 (D.S.C. Mar. 22, 2013); In re

 Powell, 284 B.R. 573, 576 (Bankr. D. Md. 2002).

       26.    And most important for the matter at hand: because recoupment is not

 a “claim” or an “interest,” rights of recoupment cannot be extinguished by a sale in

 bankruptcy. E.g., In re Revel AC Inc., 909 F.3d 597, 603-04 (3rd Cir. 2018); Folger

 Adams Sec., Inc. v. DeMatteis/MacGregor JV, 209 F.3d 252, 261 (3rd Cir. 2000);

 Hispanic Indep. Television Sales, LLC v. Kaza Azteca America, Inc., No. 10 Civ 932,

                                          18
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 19 of
                                        40



 2012 WL 1079959, at *5 (S.D.N.Y. Mar. 30, 2012).

       27.    Accordingly, the Trustee errs in invoking 11 U.S.C. § 363(f) in the

 attempt to avoid the recoupment of Medicare overpayments.

     Calling a Medicare provider agreement a “statutory entitlement” is
                                unavailing

       28.    The Trustee’s chief argument appears to be that a Medicare provider

 agreement should be characterized as a “statutory entitlement.” See ECF No. 524, at

 13, ¶ 33. The Trustee’s characterization is not supported by law or fact. “Statutory

 entitlement” is a public policy term that refers to a government benefit available to a

 person who qualifies for the benefit. For instance, welfare benefits for impoverished

 individuals or families “are a matter of statutory entitlement for persons qualified to

 receive them” on account of their poverty, Goldberg v. Kelly, 397 U.S. 254, 261-62

 (1970); and physically or mentally impaired persons who meet the Social Security

 Act’s “statutory prerequisites” for disability have an “entitlement to disability

 insurance benefits,” Walton v. Apfel, 235 F.3d 184, 189 (4th Cir. 2000). Money to

 these individuals flows solely because the individual qualifies for the benefit, not

 because the individual performs in any way. Moreover, a statutory entitlement is

 unique to the person who is entitled: an entitlement cannot be transferred. See, e.g.,

 42 U.S.C. § 407(a) (the right to Social Security benefit payments “shall not be

 transferable or assignable, at law or in equity”). In the instance of Medicare, any

 Medicare benefits are for the elderly and disabled. Providers are at most participants


                                           19
Case 19-00730-5-JNC     Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 20 of
                                         40



 in the Medicare program that may receive reimbursements for services rendered to

 Medicare beneficiaries.

       29.    Even if the Medicare provider agreement were, somehow, susceptible to

 being characterized as a “statutory entitlement,” and even if a statutory entitlement

 were transferable or assignable, that entitlement is created and defined by statute,

 and the nature and extent of property rights in bankruptcy are determined by the

 underlying substantive law. Raleigh v. Ill. Dep’t of Revenue, 530 U.S. 15, 20 (2000);

 Butner v. United States, 440 U.S. 48, 55 (1979). Here, the Medicare statute and its

 regulations make plain that no provider has any contractual right, property interest,

 legitimate expectation, or statutory entitlement to participate in Medicare without

 complying with fundamental conditions. See 42 U.S.C. § 1395cc(a)(1) (only providers

 of services that comply with statutory and regulatory conditions of participation are

 qualified to hold a provider agreement with the Secretary of DHHS and to receive

 payment for services rendered). Furthermore, it is the Medicare statute that then

 requires that the calculation of the proper amount of current Medicare payment due

 to a provider must take account of previous overpayments. 42 U.S.C. § 1395g(a).

       30.    Moreover, the Medicare regulations prohibit the sale of the right to bill

 the Medicare program. 10 See 42 C.F.R. § 424.550 (“prohibit[ing a provider] from



 10  The Trustee apparently assumes that calling the Medicare provider agreement a
 “statutory entitlement” permits the holder of that entitlement to freely dispose of it.
 But the Trustee identifies nothing in the Medicare statute or regulations that states
 or implies such a right.
                                           20
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 21 of
                                        40



 selling its Medicare billing number or privileges to any individual or entity, or

 allowing another individual or entity to use its Medicare billing number” except

 where there is a change of ownership in accordance with the terms of the Medicare

 regulations at 42 C.F.R. Part 489). This defines the extent of the Debtors’ interest,

 and bankruptcy does not afford a debtor a greater property interest than it had pre-

 petition.

       31.    The bankruptcy estate generally includes “all legal or equitable

 interests of the debtor in property as of the commencement of the case.” 11 U.S.C. §

 541(a)(1) (emphasis added). Congress explained that “[t]hough this paragraph will

 include choses in action and claims by the debtor against others, it is not intended to

 expand the debtor’s rights against others more than they exist at the commencement

 of the case.” H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 367-68 (1977); see Mission

 Prod. Holdings, 139 S. Ct. at 1663 (“[t]he estate cannot possess anything more than

 the debtor itself did outside bankruptcy.”). Thus, even if the Court were to regard the

 Debtors’ provider agreements as ‘statutory entitlements,’ the Trustee may not sell

 those entitlements “free and clear” under § 363(f) by contravening the Medicare

 statute and its regulations.




                                           21
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 22 of
                                        40



                                       Conclusion

        For the foregoing reasons, DHHS respectfully asserts the Trustee’s motion

 (ECF No. 519) should be denied insofar as the motion purports to treat Debtor’s

 Medicare provider agreement with DHHS in a manner inconsistent with Medicare

 law.


        Respectfully submitted this 27th day of December, 2019.

                                 ROBERT J. HIGDON, JR.
                                 United States Attorney


                                 /s/ Dennis M. Duffy
                                 DENNIS M. DUFFY
                                 Assistant United States Attorney
                                 Attorney for DHHS
                                 150 Fayetteville Street, Suite 2100
                                 Raleigh, NC 27601
                                 Telephone: (919) 856-4530
                                 Facsimile: (919) 856-4821
                                 dennis.duffy@usdoj.gov
                                 N.C. Bar No. 27225




                                         22
Case 19-00730-5-JNC    Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35       Page 23 of
                                        40



                           CERTIFICATE OF SERVICE

       I do hereby certify that I have this 27th day of December, 2019, served a copy

 of the foregoing upon the below-listed parties electronically and/or by placing a copy

 of the same in the U.S. Mail, addressed as follows:

       CAH Acquisition Company 1, LLC d/b/a Washington County Hospital
       958 U.S. Highway 64 East
       Plymouth, NC 27962

       Served by CM/ECF system:

       Rayford K. Adams, III
       Attorney for Debtor

       Thomas W. Waldrep, Jr.
       Trustee

       Jason L. Hendren
       Attorney for the Trustee

                                        ROBERT J. HIGDON, JR.
                                        United States Attorney

                                        /s/ Dennis M. Duffy
                                        DENNIS M. DUFFY
                                        Assistant United States Attorney
                                        Attorney for DHHS
                                        150 Fayetteville Street, Suite 2100
                                        Raleigh, NC 27601
                                        Telephone: (919) 856-4530
                                        Facsimile: (919) 856-4821
                                        dennis.duffy@usdoj.gov
                                        N.C. Bar No. 27225




                                          23
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 24 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 25 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 26 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 27 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 28 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 29 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 30 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 31 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 32 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 33 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 34 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 35 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 36 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 37 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 38 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 39 of
                                       40
Case 19-00730-5-JNC   Doc 619 Filed 12/27/19 Entered 12/27/19 13:22:35   Page 40 of
                                       40
